Quasar Distributors, LLC 615 E. Michigan Street Milwaukee, WI 53202 October 17, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549-4644 Re: Form N-1A Registration Statement for Bridge Builder Trust (the “Trust”); Pre-Effective Amendment No. 2 (File Nos. 333-187194 and 811-22811) Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as the principal underwriter of the Trust, Bridge Builder Trust respectfully requests that Pre-Effective Amendment No. 2 to the above referenced Registration Statement, which was filed via EDGAR on October 15, 2013, be accelerated and declared effective on October 18, 2013, or as soon thereafter as is reasonably practicable. QUASAR DISTRIBUTORS, LLC By:/s/Teresa Cowan Teresa Cowan, Senior Vice President Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91746 October 17, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4644 Re: Form N-1A Registration Statement for Bridge Builder Trust (the “Trust”); Pre-Effective Amendment No. 2 (File Nos. 333-187194 and 811-22811) Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, the Trust respectfully requests that Pre-Effective Amendment No. 2 to the above referenced Registration Statement, which was filed via EDGAR on October 15, 2013, be accelerated and declared effective on October 18, 2013 or as soon thereafter as is reasonably practicable. In connection with the submission of the Trust’s request for accelerated effectiveness of the above-referenced Registration Statement, the Trust hereby acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff thereof (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Trust from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Trust may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. BRIDGE BUILDER TRUST By:/s/ Joseph C. Neuberger Joseph C. Neuberger, President
